EXHIBIT 10.32

 

SOFTWARE TRANSFER AGREEMENT

 

This SOFTWARE TRANSFER AGREEMENT (this “Agreement”) is entered into as of
January 26th, 2005, (the “Effective Date”) by and between AVATECH SOLUTIONS,
INC., a Delaware corporation with offices at 10715 Red Run Blvd., Suite 101,
Owings Mills, Maryland 21117 USA (“Avatech”), and Autodesk, Inc., a Delaware
corporation with its principal office at 111 McInnis Parkway, San Rafael,
California 94903 (“Autodesk”) (Avatech and Autodesk each, a “Party;” together,
the “Parties”).

 

RECITALS

 

WHEREAS, Avatech desires to transfer to Autodesk, and Autodesk desires to
receive from Avatech, ownership of certain quality assurance software and cycle
time reduction product for the design automation industry , including all
patents, copyrights, trade secrets and other intellectual property rights
therein and thereto;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

 

1.1. Capitalized Terms. The following capitalized terms shall have the meanings
set forth below:

 

(a) “Confidential Information” has the meaning set forth in Section 5.1.

 

(b) Derivative Work” has the meaning ascribed to it under the United States
Copyright Law, Title 17 U.S.C. Sec. 101 et. seq., as the same may be amended
from time to time.

 

(c) “Intellectual Property Rights” means any or all of the following which are
owned by Avatech and all rights in, arising out of, or associated with
throughout the world: (i) all United States and foreign patents and applications
therefor, including provisional applications, and all reissues, divisions,
renewals, extensions, continuations and continuations-in-part thereof
(“Patents”); (ii) all rights (other than Patents) in inventions (whether
patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know-how, technology and technical data (“Trade
Secrets”); and (iii) all copyrights, copyright registrations and applications
therefor and all other rights corresponding thereto throughout the world
(“Copyrights”).

 

(d) “Prior Grantee” means those third parties who have been granted a license
to, or otherwise have a right, to the Transferred Software.

 

(e) “Software” means any and all computer software, documentation and code,
including assemblers, applets, compilers, source code, source code listings,
object code, data (including image and sound data), design tools and user
interfaces, in any form or format, however fixed.

 

(f) “Third Party Software” means any Software that is a component of, or
necessary to compile, the Transferred Software and that is either not owned by
Avatech to which Avatech is restricted from transferring ownership to Autodesk.

 

(g) “Transferred Intellectual Property Rights” means all Intellectual Property
Rights in and to the Transferred Software.

 

(h) “Transferred Software” means the Software known as the software and related
materials as more particularly described in Exhibit A.

 

1.2 Construction. For purposes of this Agreement, whenever the context requires:

 

(a) the singular number will include the plural, and vice versa; the masculine
gender will include the feminine and neuter genders; the feminine gender will
include the masculine and neuter genders; and the neuter gender will include the
masculine and feminine genders;



--------------------------------------------------------------------------------

(b) any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party will not be applied in the construction or
interpretation of this Agreement;

 

(c) the words “include” and “including” and variations thereof, will not be
deemed to be terms of limitation, but rather will be deemed to be followed by
the words “without limitation;”

 

(d) except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement; and

 

(e) the headings in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement, and will not be referred to in
connection with the construction or interpretation of this Agreement.

 

ARTICLE II

SOFTWARE TRANSFER AND DELIVERY

 

2.1 Assignment. Avatech hereby irrevocably grants, conveys and assigns to
Autodesk, by execution hereof, all of its worldwide right title and interest in
and to the Transferred Software and Transferred Intellectual Property Rights, to
be held and enjoyed by Autodesk and its successors and assigns. Avatech further
irrevocably grants, conveys and assigns to Autodesk, by execution hereof, all of
its worldwide right, title and interest in and to any and all causes of action
and rights of recovery for past infringement or misappropriation of the
Transferred Intellectual Property Rights, to be held and enjoyed by Autodesk and
its successors and assigns. Autodesk hereby accepts the foregoing grants,
conveyances and assignments.

 

2.2 Further Assurances. On and after the date of this Agreement, the Avatech
will, without charge and promptly upon request by Autodesk, as may be requested
by Autodesk in order to effect and perfect the grants, conveyances and
assignments contained herein or to enable Autodesk to obtain the full benefits
of this Agreement and the transactions contemplated hereby, (i) deliver to
Autodesk records, data or other documents relating to the Transferred
Intellectual Property Rights that are in Avatech’s possession, (ii) execute and
deliver assignments, licenses, consents, documents or further instruments of
transfer, including without limitation the short form assignment in Exhibit E,
and (iii) take other reasonable actions, render other assistance and execute
other documents. Avatech will also assist Autodesk in filing and prosecuting
United States and foreign patent applications claiming the Transferred
Intellectual Property Rights at the Autodesk’s expense.

 

2.3 Exclusive Ownership. Without limiting the foregoing, Autodesk will have the
exclusive right to commercialize, prepare and sell products based upon, license,
sublicense, prepare derivative works from, and otherwise use and exploit the
Transferred Software and Transferred Intellectual Property Rights. Avatech
hereby waives any and all moral rights, including any right to identification of
authorship or limitation on subsequent modification, that Avatech (or its
employees, agents or consultants) has or may have in any Transferred Software or
Transferred Intellectual Property Rights.

 

2.4 Power of Attorney. Avatech hereby irrevocably designates and appoints
Autodesk and its duly authorized officers and agents as its agents and
attorneys-in-fact, to act in its behalf and instead of Avatech, to execute and
file any such application, and to do all other lawfully permitted acts to
further the prosecution and issuance of Intellectual Property Rights provided
for herein with the same legal force and effect as if executed by Avatech. This
power of attorney shall be deemed coupled with an interest and shall be
irrevocable.

 

2.5 Delivery. On the Effective Date, Avatech shall deliver to Autodesk:

 

(a) the Transferred Software via FTP (File Transfer Protocol) download, as more
particularly described in Exhibit A;



--------------------------------------------------------------------------------

(b) an affirmation for Software Product Purchase by Electronic Transfer as set
forth in Exhibit D; and

 

(c) an Assignment of Copyright as set forth in Exhibit E.

 

2.6 No Assumed Liabilities. The Parties agree that Autodesk shall not assume any
liabilities associated with the Transferred Software or the Transferred
Intellectual Property Rights that arose prior to or on the Effective Date,
regardless of whether any such liabilities are determined or asserted after the
Effective Date.

 

ARTICLE III

PAYMENTS

 

3.1 Payment Terms. Autodesk will provide cash consideration to Avatech. Payments
shall be made by wire transfer within twenty-four (24) hours of the due date in
immediately available funds to the account designated by Avatech.

 

3.2 Payment. On the Effective Date, Autodesk shall pay to Avatech One Million
and Nine Hundred Thousand Dollars ($1,900,000.00) in full and complete
consideration for the Transferred Intellectual Property Rights and the
Transferred Software (the “Purchase Price”).

 

3.3 Taxes.

 

(a) Payment of Taxes. Avatech shall be solely responsible for the payment of,
and shall pay when due and indemnify Autodesk against, all applicable federal
and state taxes, including any sales, use, excise or transfer taxes and other
taxes associated with payments to Avatech under this Agreement (except for taxes
assessed on Autodesk’s net income). The Parties shall cooperate and take all
reasonable steps to reduce any transfer taxes associated with the transactions
contemplated hereby.

 

(b) Post-Closing Tax Covenants.

 

(i) In the case of any personal property taxes (or other similar taxes)
attributable to the Transferred Software, Avatech shall be responsible for tax
returns which cover the taxable period through and until the Effective Date and,
subject to the provisions of Section 3.3(b)(ii) Autodesk shall be responsible
for tax returns relating to the taxable period from the Effective Date forward.

 

(ii) To the extent relevant to the Transferred Software, each Party shall (i)
provide the other with such assistance as may reasonably be required in
connection with the preparation of any tax return and the conduct of any audit
or other examination by any taxing authority or in connection with judicial or
administrative proceedings relating to any liability for taxes; and (ii) retain
and provide the other with all records or other information that may be relevant
to the preparation of any tax returns, or the conduct of any audit or
examination, or other proceeding relating to taxes. Avatech shall retain all
documents, including prior years’ tax returns, supporting work schedules and
other records or information with respect to all applicable tax returns and
shall not destroy or otherwise dispose of any such records for six (6) years
after the Effective Date without the prior written consent of Autodesk.

 

ARTICLE IV

NON-COMPETE AND EXCLUSIVITY

 

4.1 Covenant. Commencing on the Effective Date and for two (2) years thereafter,
Avatech shall not engage in developing on behalf of any other person or entity
product functionality that competes with any of the features or functions of the
Transferred Software. The Parties agree that such covenant is necessary to
protect Autodesk’s Trade Secrets in and to the Transferred Software and the
value of Autodesk’s investment in the Transferred Software.

 

4.2 Separate Covenants. The covenants contained in Sections 4.1 will be
construed as a series of separate covenants, one for each county, city, state
and country of the geographic scope. If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) will be eliminated from this
Agreement to the extent necessary



--------------------------------------------------------------------------------

to permit the remaining separate covenants (or portions thereof) to be enforced.
In the event that the provisions of Sections 4.1 are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions will be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

ARTICLE V

CONFIDENTIAL INFORMATION

 

5.1 Disclosure. For purposes of this Agreement, “Confidential Information” means
any proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, business plans or models, product
plans, products, services, computer software and code, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed by Autodesk either directly or indirectly in writing, orally or by
drawings or inspection of parts or equipment or owned by Autodesk even though
not delivered by Autodesk. It is understood that all Confidential Information is
and shall remain the sole property of Autodesk, and Avatech shall have no
interest therein. Upon Autodesk’s request, Avatech shall promptly return to
Autodesk all such tangible Confidential Information.

 

5.2 Exclusions. Notwithstanding the provisions of Section 5.1, Confidential
Information shall exclude information that Avatech can demonstrate: (i) was
independently developed by Avatech without any use of Autodesk’s Confidential
Information or by Avatech’s employees or other agents (or independent
contractors hired by Avatech) who have not been exposed to Autodesk’s
Confidential Information (provided that this clause does not limit the terms of
Article 4); (ii) becomes known to Avatech, without restriction, from a source
other than Autodesk (or Autodesk Confidential Information) that had a right to
disclose it without breach of this Agreement; or (iii) was in the public domain
at the time it was disclosed or enters the public domain through no act or
omission of Avatech.

 

5.3 Transferred Software. Notwithstanding anything in Sections 5.1 and 5.2, the
Transferred Software and any other non-public information regarding the
Intellectual Property Rights shall be deemed Confidential Information of
Autodesk.

 

5.4 Confidentiality Obligation. Avatech may use Autodesk Confidential
Information solely to fulfill its obligations to Autodesk in connection with
this Agreement. Avatech shall treat as confidential and not disclose to any
third party any of Autodesk’s Confidential Information and shall not use such
Confidential Information for its own benefit. Without limiting the foregoing,
Avatech shall use at least the same degree of care which it uses to prevent the
disclosure of its own confidential information of like importance, but in no
event with less than reasonable care, to prevent the disclosure of Autodesk’s
Confidential Information. Avatech further agrees to take all reasonable
precautions to prevent any unauthorized disclosure or use of any Autodesk
Confidential Information.

 

5.5 Confidentiality of Agreement. Each Party agrees that the terms and
conditions, but not the existence, of this Agreement shall be treated as
Autodesk’s Confidential Information and that no reference to the terms and
conditions of this Agreement or to activities pertaining thereto may be made in
any form of public or commercial advertising without the prior written consent
of Autodesk; provided, however, that Avatech may disclose the terms and
conditions of this Agreement: (i) to its legal counsel; (ii) as required by any
court or other governmental body; or (ii) as otherwise required by law.

 

5.6 Remedies. Unauthorized use by Avatech of Autodesk’s Confidential Information
will diminish the value of such information. Therefore, if Avatech breaches any
of its obligations with respect to confidentiality or use of Confidential
Information hereunder, Avatech agrees and acknowledges that Autodesk shall be
entitled to equitable relief to protect its interest therein, including
injunctive relief, as well as money damages.

 

5.7 Required Disclosure. In the event that Avatech believes that it will be
compelled, or is compelled, by a court, administrative agency, or other
governmental body to disclose Autodesk’s Confidential Information, it shall: (i)
provide prompt notice thereof to Autodesk so that Autodesk make take steps to
oppose such disclosure, and (ii) cooperate with Autodesk’s reasonable attempts
to oppose such disclosure, and (iii) use its reasonable efforts to obtain a
protective order or otherwise prevent unrestricted or public disclosure of such
information.



--------------------------------------------------------------------------------

5.8 Public Announcements. Avatech shall not make any public announcement
relating to this Agreement except upon Autodesk’s prior written consent, which
may be granted or withheld in Autodesk’s sole discretion.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1 General. Each Party represents and warrants to the other that: (i) such
Party has the full right, power and authority to enter into this Agreement and
fully perform its obligations hereunder; and (ii) the making of this Agreement
and such Party’s performance of all its obligations hereunder is not prohibited
by or in conflict with any agreement between such Party and any third party.

 

6.2 Warranty. Avatech represents and warrants to Autodesk that:

 

(a) the Transferred Software and Transferred Intellectual Property Rights will
not infringe any third party’s Intellectual Property Rights;

 

(b) Exhibit C lists all registered Intellectual Property Rights with respect to
the Transferred Software. All such registered Intellectual Property Rights are
currently in compliance with formal legal requirements (including payment of
filing, examination and maintenance fees and proofs of use), are valid and
enforceable, and are not subject to any unpaid maintenance fees or taxes or
actions falling due within ninety (90) days after the Effective Date. There are
no proceedings or actions known to Avatech before any court, tribunal (including
the United States Patent and Trademark Office or equivalent authority anywhere
in the world) related to any such registered Intellectual Property Rights.
Avatech has not claimed any status in the application for or registration of any
Registered Intellectual Property Rights that would not be applicable to
Autodesk;

 

(c) Exhibit F contains a complete, accurate list and description of all Third
Party Software and other technology of third parties included in the Transferred
Software;

 

(d) Exhibit G contains a complete, accurate list and description of all Prior
Grantees;

 

(e) Avatech has not transferred ownership of, granted any exclusive license of
or right to or authorized the retention of any exclusive rights to or joint
ownership of, any Transferred Software;

 

(f) Avatech has not permitted Avatech’s rights in the Transferred Intellectual
Property Rights to lapse or enter the public domain; and no open source or
public library software, including any version of any software licensed pursuant
to any GNU public license, was used in the development or modification of any
Software that is or was Transferred Software or is incorporated into any
Transferred Software;

 

(g) in each case in which Avatech has acquired any Transferred Software from any
person, Avatech has obtained a valid and enforceable assignment sufficient to
irrevocably transfer all rights in and to all such Transferred Software and
Transferred Intellectual Property Rights (including the right to seek past and
future damages with respect thereto) to Avatech;

 

(h) Avatech has no knowledge of any facts or circumstances that would render any
Transferred Intellectual Property Rights invalid or unenforceable;

 

(i) there is no action, suit, claim, proceeding or investigation of any nature
pending or, to Avatech’s knowledge, threatened against Avatech relating to the
Transferred Software or Transferred Intellectual Property Rights, nor is there
any reasonable basis therefore.

 

(j) there is no investigation or other proceeding pending or, to Avatech’s
knowledge, threatened relating to the Transferred Software by or before any
governmental entity, nor is there any reasonable basis therefor; and there are
no judgments and no orders or decrees issued by any governmental entity, and
there are no other orders or decrees, citations, fines or penalties heretofore
assessed against Avatech, affecting the Transferred Software under any foreign,
federal, state or local law.



--------------------------------------------------------------------------------

(k) the Transferred Software is free and clear of any liens or encumbrances;

 

(l) Avatech is the exclusive owner of the Transferred Software and the
Transferred Intellectual Property Rights;

 

(m) no Transferred Software or Transferred Intellectual Property Rights is
subject to any proceeding or outstanding decree, order, judgment or settlement
agreement or stipulation that restricts in any manner the use, transfer or
licensing thereof by Avatech or may affect the validity, use or enforceability
of such Transferred Software or Transferred Intellectual Property Rights by
Autodesk;

 

(n) following the Effective Date, Autodesk will be permitted to exploit the
Transferred Software to the same extent Avatech would have been able to had the
transactions contemplated by this Agreement not occurred and without the payment
of any additional amounts or consideration;

 

(o) to Avatech’s knowledge, no person is infringing or misappropriating any
Transferred Intellectual Property Rights; and

 

(p) Avatech has taken all steps that are required to protect Avatech’s rights in
Confidential Information and Trade Secrets within the Transferred Software.
Without limiting the foregoing, Avatech has and enforces a policy requiring each
employee and consultant of Avatech to execute a proprietary rights assignment
and confidentiality agreement consistent with industry standards and all current
and former employees and consultants of Avatech who have created or modified any
of the Transferred Software have executed such an agreement assigning all of
such employees’ and consultants’ rights in and to the Transferred Software to
Avatech.

 

6.3 Warranty Disclaimer. EXCEPT FOR THE WARRANTIES PROVIDED FOR HEREIN, THE
PARTIES HEREBY DISCLAIM ANY AND ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE VII

INDEMNIFICATION

 

7.1 Indemnification by Avatech. Avatech shall indemnify and hold harmless
Autodesk and its officers, directors, and employees from and against any and all
damages, losses, costs, liabilities and expenses (including reasonable
attorneys’ fees) arising out of or related to a breach or alleged breach which,
if true, would constitute a breach by Avatech of any Avatech representation or
warranty set forth in ARTICLE VI.

 

7.2 Conditions to Indemnification. Avatech’s obligation to indemnify Autodesk
under Section 7.1 shall be subject to Autodesk: (i) providing Avatech with
written notice of any third party claim; and (ii) providing Avatech with proper
and full information and reasonable assistance to defend and/or settle any such
claim or action.

 

7.3 Infringement. If Autodesk receives notice of a claim that any of the
Transferred Software or Work Product as delivered by Avatech to Autodesk
hereunder infringes any third party’s Intellectual Property Rights, or if
Autodesk reasonably believes that such a claim may occur, Autodesk shall notify
Avatech. In the event of the foregoing or if Avatech reasonably believes that
such a claim may occur, Avatech shall, with Autodesk’s written consent, either:
(i) procure for Autodesk the right to continue to exercise the rights to such
Transferred Software granted to Autodesk under this Agreement; or (ii) provide
Autodesk with alternative non-infringing technology with substantially
equivalent functionality.

 

7.4 Limitations. Avatech shall have no liability hereunder, with respect to any
claim or damages to the extent arising from or relating to: (i) any modification
made to the Transferred Software by a party other than Avatech, if such
infringement would not have occurred but for such modification; or



--------------------------------------------------------------------------------

(ii) any combination of the Transferred Software by Avatech hereunder with
Software, hardware or other technology or materials supplied by anyone other
than Avatech, if such infringement or misappropriation would not have occurred
but for such combination.

 

ARTICLE VIII

LIMITATIONS OF LIABILITY

 

IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY,
OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGE WAS FORESEEABLE AND
WHETHER OR NOT SUCH HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE; PROVIDED
HOWEVER THAT THE FOREGOING LIMITATIONS WILL NOT APPLY TO AVATECH’S OBLIGATIONS
UNDER ARTICLES V AND VII. LIABILITY FOR OBLIGATIONS SET FORTH IN ARTICLE VII
SHALL BE LIMITED TO THE PURCHASE PRICE.

 

ARTICLE IX

GENERAL

 

9.1 Expenses. Except as expressly provided herein, each Party shall be solely
responsible for its own costs and expenses (including its attorneys’ fees and
accountants’ fees): (i) incurred in negotiating and consummating the
transactions contemplated hereby; and (ii) for maintaining and perfecting the
rights granted to such Party hereunder, including costs for recordation of
documents, registration of rights and payment of government fees incurred after
the Effective Date.

 

9.2 No Agency. Each Party shall in all matters relating to this Agreement act as
an independent contractor. Neither Party shall have authority, nor shall either
Party represent that it has any authority, to assume or create any obligation,
express or implied, on behalf of the other, or to represent the other Party as
agent or employee or in any other capacity. Neither execution nor performance of
this Agreement shall be construed to have established any agency, joint venture,
or partnership.

 

9.3 Attorneys’ Fees. If any legal action or other legal proceeding relating to
this Agreement or the enforcement of any provision of this Agreement is brought
against any Party to this Agreement, the prevailing Party shall be entitled to
recover reasonable attorneys’ fees, costs, and disbursements (in addition to any
other relief to which the prevailing Party may be entitled).

 

9.4 Notices. Any notice or other communication required or permitted to be
delivered to any Party under this Agreement must be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such Party
below (or to such other address or facsimile telephone number as such Party may
have specified in a written notice given to the other Party):

 

if to Autodesk:    Autodesk, Inc.      111 McInnis Parkway      San Rafael,
California 94903      Attention: General Counsel      Telephone: (415) 507-5000
     Facsimile No.: (405) 507-6126 with a copy to:    Autodesk, Inc.      7995
SW Mohawk      Tualatin, Oregon 97062      Attn: Vice President, MSD     
Telephone: (503) 692-4424      Facsimile No.: (503) 692-1630



--------------------------------------------------------------------------------

if to Avatech:    Avatech Solutions, Inc.      10715 Red Run Blvd., Suite 101,  
   Owings Mills, Maryland 21117      Attn: General Counsel      Tel: (410)
753-1587      Fax: (410) 753-1591

 

9.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS
OF THE UNITED STATES OF AMERICA AND THE STATE OF CALIFORNIA AS SUCH LAWS APPLY
TO AGREEMENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN CALIFORNIA BY
CALIFORNIA RESIDENTS.

 

9.6 Forum and Venue. Any judicial action or proceeding arising hereunder or
relating hereto shall be brought in, and the Parties hereby consent to the
exclusive, personal jurisdiction of, the Superior Court of the State California,
County of Marin, or in the United States District Court for the Northern
District of California in San Francisco, California.

 

9.7 Injunctive Relief. It is understood and agreed that, notwithstanding any
other provision of this Agreement either Party’s breach of confidentiality
obligations or provisions relating to proprietary rights will cause irreparable
damage for which recovery of money damages would be inadequate, and that the
other Party will therefore be entitled to seek timely, injunctive relief to
protect such Party’s rights under this Agreement in addition to any and all
remedies available at law.

 

9.8 Waiver. No failure on the part of a Party to exercise any power, right,
privilege, or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege, or remedy under this Agreement, will
operate as a waiver of such power, right, privilege, or remedy; and no single or
partial exercise of any such power, right, privilege, or remedy will preclude
any other or further exercise thereof or of any other power, right, privilege,
or remedy.

 

(a) No Party shall be deemed to have waived any claim arising from this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver will not be applicable or have any effect except in
the specific instance in which it is given.

 

9.9 Assignment. Autodesk may assign all of its assets and other rights acquired
hereunder in their entirety and in whole, and in part, provided the successor
agrees in writing to be bound by all of the obligations set forth in this
Agreement in the same manner as Autodesk. Avatech shall have no right to assign
or transfer this Agreement, or any of its rights hereunder, without the prior
permission of Autodesk, which may be granted or withheld at Autodesk’s sole
discretion. Any assignment in violation of this Section 9.9 is null and void.

 

9.10 Severability. If, for any reason, a court of competent jurisdiction finds
any provision of this Agreement, or portion thereof, to be invalid or
unenforceable, such provision of the Agreement will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect. The Parties agree to
negotiate in good faith an enforceable substitute provision for any
unenforceable provision that most nearly achieves the intent and economic effect
of the unenforceable provision. Notwithstanding the foregoing, if a court of
competent jurisdiction determines that any restriction on any license granted
herein is invalid or unenforceable, then the license grants to which such
restriction relates shall terminate automatically.

 

9.11 Entire Agreement. This Agreement (including the Exhibits hereto) sets forth
the entire understanding of the Parties hereto relating to the subject matter
hereof and supersedes all prior agreements and understandings between the
Parties hereto relating to the subject matter hereof.

 

9.12 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Avatech and Autodesk.

 

9.13 Counterparts. This Agreement may be executed in counterparts, which, when
taken together, shall constitute one agreement.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Agreement as of the Effective Date.

 

Avatech, Inc.   AUTODESK, INC. By:   

/s/ Christopher D. Olander

--------------------------------------------------------------------------------

  By:  

/s/ Carl Bass

--------------------------------------------------------------------------------

Name:    Christopher D. Olander   Name:   Carl Bass Title:    Executive Vice
President   Title:   COO

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Transferred Software and Delivery

 

TRANSFERRED SOFTWARE: is known as Proof Positive software, a set of applications
for checking conformance of CAD models against defined standards. This includes:

 

  •   All Software code, documentation and specifications related to the Proof
Positive for Inventor application

 

  •   All Software code, documentation and specifications related to the Proof
Positive Reports application

 

  •   All Software code, documentation and specifications related to the Proof
Positive for Solidworks prototype effort.

 

  •   All rights and title to the above works

 

  •   All marketing materials related to the foregoing

 

The components of Proof Positive for Inventor are further described as:

 

  •   Proof Positive Configurator, an application for configuring the CAD
standards that will be enforced.

 

  •   Proof Positive, an application for Inventor users to test their models
against the CAD Standards

 

  •   Proof Positive Results Browser, an application for users to review the
results of testing.

 

  •   Proof Positive Batch, an application for an administrator to check
conformance of a large number of models in a batch environment.

 

  •   Proof Positive Reports, an application for a manager to review charts and
reports of the aggregate results in a dashboard-style format.

 

The Software is more fully described in Exhibit B (Specifications).

 

DELIVERY: On the Effective Date, Avatech shall make the Transferred Software and
any related documentation or other Transferred Software available at an agreed
upon secure Web site for FTP (File Transfer Protocol) download to Autodesk’s
Portland, Oregon, facility.

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Specifications

 

SPECIFICATIONS: Specifications for the Transferred Software are set forth in
Attachment 1 to Exhibit B

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

Registered Intellectual Property Rights

 

PATENTS: NA

 

COPYRIGHTS: NA

 

OTHER:

 

Trademarks:

 

a. Design plus words, letters, and/or numbers – PTO Registration No. 2894716

 

b. Typed Drawing – PTO Registration No. 2839975

 

 



--------------------------------------------------------------------------------

EXHIBIT D

 

Affirmation for Software Product Purchase by Electronic Transfer

 

The undersigned hereby affirm the following to be true:

 

On the 26th day of February 2005, the following software products were delivered
to Autodesk, Inc. (“Autodesk”) at Portland, Oregon, via electronic transfer:

 

a. Proof Positive Software as more fully described in the Software Transfer of
Agreement between

 

Autodesk and Avatech dated 26 January 2005.

 

Electronic Transmission via Remote Telecommunication delivery.

 

The software products were transferred to Autodesk by telecommunications or via
Internet download to Autodesk’s computer.

 

Autodesk warrants that, at no time during or after installation of this software
product(s) did any employee of Autodesk come into possession of any of the
computer media utilized during installation.

 

Autodesk warrants that Autodesk has neither retained nor has any access to
“back-up” or “just in case” copies of the installed software.

 

No escrow or other holding of a master copy of the purchased software exists.

 

Affirmed this 26th day of January, 2005.

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

(Autodesk employee)       (Avatech employee or authorized representative)

 

All parties: Please retain a copy of this document for your files.

 

 



--------------------------------------------------------------------------------

EXHIBIT E

 

Assignment of Copyright

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, AVATECH SOLUTIONS, INC., a Delaware corporation with offices at
10715 Red Run Blvd., Suite 101, Owings Mills, Maryland 21117 USA (hereafter
referred to as “Avatech”), hereby grants and assigns to Autodesk, Inc., located
at 111 Mc Innis Parkway, San Rafael, California 94903 (hereinafter referred to
as “Autodesk”) all right, title and interest whatsoever, throughout the world,
in and under the copyright on the work entitled Proof Positive to have and to
hold the same, unto Autodesk, its successors and assigns, for the full duration
of all such rights, and any renewals and extensions thereof.

 

This assignment is made pursuant to, and is subject to all of the terms of the
Software Transfer Agreement, between Avatech and Autodesk, dated as of 26
January, 2005.

 

IN WITNESS THEREOF, I have hereunto set hand and seal this

 

_______________           Date

 

 

--------------------------------------------------------------------------------

  (Signature)

 

--------------------------------------------------------------------------------

  NAME (Type or Print)

 

--------------------------------------------------------------------------------

  TITLE

 

--------------------------------------------------------------------------------

  NAME OF ASSIGNOR

 

State of

S.S.

County of

 

Before me this      day of             , 2005 personally appeared:
                     to me known to be the person who is described in and who
executed the foregoing assignment instrument and acknowledged to me that he/she
executed the same his/her own free will for the purpose therein expressed.

 

 

--------------------------------------------------------------------------------

         Notary Public or Consular          Officer of the United States Of
America    Expires  

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

EXHIBIT F

 

Third Party Software

 

THIRD PARTY SOFTWARE:

 

RogueWave SourcePro vers 4.0 (DLL type) Use: provided cross-platform C++ STL and
utilities (has been removed in upcoming vers of PP

 

Macrovision FLEXlm vers 7.2 (DLL type) Use: Provides software license management

 

Software FX Chart FX vers 98 (OCX type) Use: Charting control for PP reports

 

IBM XML4J vers 1.1.9 (JAR type) Use: Open source XML parser

 

Microstar Aelfred vers 1.2 (JAR type) Use: Public domain XML parser

 

Apache Xerces vers 1.4.4 (JAR type) Use DOM-style XML parser (provided as a

sample; not directly used by the code)

 

Apache Xalan vers 1.4.4 (JAR type) XSLT transform (provided as a sample; not
directly used by the code)

 

Wintertree Software - Sentry Spelling Checker Engine - DLL

Provides spell checking capabilities to the “Drawing Spell Check” standard
(disabled).

 

fCoder Software - 2GIF - EXE

Conversion of thumbnail images to GIF for display.

 

 



--------------------------------------------------------------------------------

EXHIBIT G

 

Prior Grantees

 

PRIOR GRANTEES: None.

 

 